

114 S3319 IS: To require the Administrator of the Environmental Protection Agency to appoint a harmful algal bloom coordinator.
U.S. Senate
2016-09-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS2d SessionS. 3319IN THE SENATE OF THE UNITED STATESSeptember 13, 2016Mr. Brown introduced the following bill; which was read twice and referred to the Committee on Environment and Public WorksA BILLTo require the Administrator of the Environmental Protection Agency to appoint a harmful algal
			 bloom coordinator.
	
 1.Great Lakes harmful algal bloom coordinatorThe Administrator of the Environmental Protection Agency, acting as chair of the Great Lakes Interagency Task Force, shall appoint a coordinator to work with appropriate Federal agencies and State, local, tribal, and foreign governments to address the issue of harmful algal blooms in the Great Lakes.